Exhibit 10.1

 

SECOND AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT

 

THIS SECOND AMENDMENT TO SENIOR SECURED CREDIT AGREEMENT (hereinafter called
this “Amendment”) is entered into as of November 15, 2018, by and among
MIDSTATES PETROLEUM COMPANY, INC., a Delaware corporation (“Parent”), MIDSTATES
PETROLEUM COMPANY LLC, a Delaware limited liability company (“Borrower”), the
Lenders party hereto, and SUNTRUST BANK, as administrative agent for the Lenders
(in such capacity, together with its successors in such capacity,
“Administrative Agent”).

 

WITNESSETH:

 

WHEREAS, Parent, Borrower, Administrative Agent, the Issuing Lender, the Swing
Line Lender and the lenders party thereto (the “Lenders”) are parties to that
certain Senior Secured Credit Agreement dated as of October 21, 2016 (as
amended, restated, amended and restated, modified or supplemented from time to
time prior to the date hereof, the “Original Credit Agreement”), as amended by
that certain First Amendment to Senior Secured Credit Agreement, dated as of
May 24, 2017, and as otherwise amended, restated, amended and restated, modified
or supplemented from time to time prior to the date hereof, the “Credit
Agreement”);

 

WHEREAS, Parent and Borrower have asked Administrative Agent, Issuing Lender and
the Lenders to amend the Credit Agreement as described herein; and

 

WHEREAS, Administrative Agent and the Lenders are willing to amend the Credit
Agreement as requested by Parent and Borrower, subject to the terms and
conditions set forth herein.

 

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
herein contained, the parties to this Amendment hereby agree as follows:

 

Section 1.              Terms Defined in Credit Agreement.  As used in this
Amendment, except as may otherwise be provided herein, all capitalized terms
that are defined in the Credit Agreement (as amended hereby) shall have the same
meaning herein as therein defined, all of such terms and their definitions being
incorporated herein by reference.

 

Section 2.              Amendments to Credit Agreement.  Upon the occurrence of
the Second Amendment Effective Date, the Credit Agreement is hereby amended as
follows:

 

(a)           Section 8.07 of the Credit Agreement is hereby amended by
inserting the following parenthetical clause immediately before the period at
the end of such section:

 

“(provided that the Borrower or Parent may repurchase and immediately retire
Parent’s Equity Interest in accordance with, and subject to the requirements of,
Section 8.09(e))”.

 

(b)           Section 8.09 of the Credit Agreement is hereby amended by
(i) deleting the word “and” from the end of clause (c) thereof; (ii) deleting
the period at the end

 

--------------------------------------------------------------------------------



 

the clause (d) therein; and (iii) inserting the following new clauses (e) and
(f) immediately following the end of the existing clause (d) of Section 8.09:

 

“(e)         Parent may make other Restricted Payments payable in cash so long
as both before and after giving effect to any such Restricted Payment (1) the
Parent, the Borrower and their Subsidiaries maintain Liquidity of at least
$50,000,000, (2) no Event of Default exists, (3) the ratio of Total Indebtedness
(determined as of the date such repurchase occurs and after giving effect to any
Borrowing on such date) to EBITDA for the most recent period of four fiscal
quarters for which financial statements have been delivered pursuant to
Section 7.01 shall not exceed 1.50:1.00, and (4) to the extent that any such
Restricted Payment results in the repurchase of Equity Interests of the Parent,
all such Equity Interests repurchased are immediately retired; and

 

(f)            Parent may make any Restricted Payment other than open-market
repurchases of its Equity Interests within sixty (60) days of the date of
declaration of such Restricted Payment, provided that such Restricted Payment
would have complied with the provisions of this Section 8.09 at the date of such
declaration.”

 

Section 3.              Conditions of Second Amendment Effective Date.  This
Amendment will become effective on the date on which each of the following
conditions precedent are satisfied (the “Second Amendment Effective Date”):

 

(a)           Borrower, Parent and Lenders comprising at least the Majority
Lenders shall have delivered to Administrative Agent duly executed counterparts
of this Amendment and Administrative Agent shall have acknowledged this
Amendment; and

 

(b)           Borrower and Parent shall have acknowledged and confirmed to
Administrative Agent and the Lenders, and by its execution and delivery of this
Amendment each of Borrower and Parent does hereby acknowledge and confirm to
Administrative Agent and the Lenders, that, after giving effect to this
Amendment (i) the representations and warranties in Article VI of the Credit
Agreement shall be true and correct in all material respects (except for
representations and warranties already qualified by materiality or Material
Adverse Effect, which shall be true and correct in all respects), on and as of
the Second Amendment Effective Date with the same effect as if made on and as of
such date (except to the extent such representations and warranties expressly
refer to an earlier date in which case they shall be true and correct as of such
earlier date in all material respects, except for representations and warranties
already qualified by materiality or Material Adverse Effect, which shall be true
and correct in all respects as of such earlier date), and (ii) no Default or
Event of Default shall have occurred and be continuing.

 

Section 4.              Consent Fees.  Borrower agrees to pay to Administrative
Agent on the Second Amendment Effective Date for the account of each Lender that
has returned an executed counterpart signature page to this Amendment (whether
by physical delivery or electronic transmission) to Administrative Agent by or
before 5:00 pm Central Time on November 15, 2018, a one-time consent fee in an
amount of ten (10) basis points times the amount of such Lender’s then-effective
Commitment.

 

2

--------------------------------------------------------------------------------



 

Section 5.              Representations and Warranties.  On the Second Amendment
Effective Date, each of Parent and Borrower represents and warrants to
Administrative Agent and each of the Lenders that:

 

(a)           Each Loan Party: (i) is validly existing and (ii) has the power
and authority to execute, deliver, and perform its obligations under this
Amendment and each other Loan Document to which it is a party except where such
failure does not constitute a Default and could not reasonably be expected to
have a Material Adverse Effect.

 

(b)           The execution, delivery and performance by each of Parent and
Borrower of this Amendment and each other Loan Document to which it is a party
has been duly authorized by all necessary limited liability company or corporate
action of Parent or Borrower, as applicable, and does not and will not
contravene the terms of any of such Person’s Organization Documents.

 

(c)           This Amendment and each other Loan Document to which each Loan
Party is a party constitutes the legal, valid and binding obligations of such
Person to the extent it is a party thereto, enforceable against such Person in
accordance with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws affecting the enforcement of creditors’
rights generally or by equitable principles relating to enforceability.

 

Section 6.              Reference to and Effect on the Credit Agreement.

 

(a)           Upon the Second Amendment Effective Date and thereafter, each
reference in the Credit Agreement to “this Agreement,” “hereunder,” “hereof,”
“herein,” or words of like import, shall mean and be a reference to the Credit
Agreement as amended hereby.

 

(b)           Except as specifically amended by this Amendment, the Credit
Agreement shall remain in full force and effect and is hereby ratified and
confirmed.

 

Section 7.              Cost and Expenses.  Each of Parent and Borrower agrees
to pay fees and expenses in connection with this Amendment pursuant to the terms
and conditions of Section 12.04(a) of the Credit Agreement.

 

Section 8.              Extent of Amendments.  Except as specifically set forth
in this Amendment, the Credit Agreement and the other Loan Documents are not
amended, waived, modified or affected hereby.  Each of Parent and Borrower
hereby ratifies and confirms that (i) except as specifically set forth in this
Amendment, all of the terms, conditions, covenants, representations, warranties
and all other provisions of the Credit Agreement remain in full force and
effect, (ii) each of the other Loan Documents are and remain in full force and
effect in accordance with their respective terms, (iii) the Collateral is
unimpaired by this Amendment, and (iv) except as specifically set forth in this
Amendment, each of Administrative Agent, each Issuing Lender and each Lender
shall have and retain unimpaired any and all rights that it may now or hereafter
have under or in connection with the Credit Agreement (as modified hereby) or
any other Loan Document (including its right to insist on strict compliance with
the Credit Agreement (as modified hereby) or other Loan Document).

 

Section 9.              Execution and Counterparts.  This Amendment may be
executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which

 

3

--------------------------------------------------------------------------------



 

when so executed and delivered shall be deemed to be an original and all of
which taken together shall constitute but one and the same instrument.  Delivery
of an executed counterpart of this Amendment by facsimile or .pdf shall be
equally as effective as delivery of a manually executed counterpart of this
Amendment.

 

Section 10.            Governing Law.  This Amendment shall be governed by,
construed and interpreted in accordance with the laws of the State of New York,
except to the extent that federal laws of the United States of America apply.

 

Section 11.            Headings.  Section headings in this Amendment are
included herein for convenience and reference only and shall not constitute a
part of this Amendment for any other purpose.

 

Section 12.            No Waiver.  Borrower hereby agrees that except as
expressly set forth in this Amendment, no Default or Event of Default has been
waived or remedied by the execution of this Amendment by Administrative Agent,
the Swing Line Lender, any Issuing Lender or any Lender, and any such Default or
Event or Default heretofore arising and currently continuing shall continue
after the execution and delivery hereof.  Nothing contained in this Amendment
nor any past indulgence by Administrative Agent, the Swing Line Lender, any
Issuing Lender or any Lender, nor any other action or inaction on behalf of
Administrative Agent, the Swing Line Lender, any Issuing Lender or any Lender
shall constitute or be deemed to constitute an election of remedies by
Administrative Agent, the Swing Line Lender, any Issuing Lender or any Lender.

 

Section 13.            Loan Document.  This Amendment is a Loan Document.

 

Section 14.            Severability.  The illegality or unenforceability of any
provision of this Amendment or any instrument or agreement required hereunder
shall not in any way affect or impair the legality or enforceability of the
remaining provisions of this Amendment or any instrument or agreement required
hereunder.

 

Section 15.            NO ORAL AGREEMENTS.  THE RIGHTS AND OBLIGATIONS OF EACH
OF THE PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS.  THIS AMENDMENT,
THE CREDIT AGREEMENT AND THE OTHER WRITTEN LOAN DOCUMENTS EXECUTED BY PARENT,
BORROWER, ADMINISTRATIVE AGENT, THE SWING LINE LENDER, ANY ISSUING LENDER AND/OR
LENDERS (TOGETHER WITH THE FEE LETTERS) REPRESENT THE FINAL AGREEMENT REGARDING
THE MATTERS HEREIN BETWEEN SUCH PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE
OF PRIOR, CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES.  THERE
ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

 

[Signature Pages Follow]

 

4

--------------------------------------------------------------------------------



 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed and delivered by their proper and duly authorized officer(s) as of the
day and year first above written,

 

 

MIDSTATES PETROLEUM COMPANY LLC,

 

a Delaware limited liability company, as Borrower

 

 

 

 

 

 

By:

/s/ David J. Sambrooks

 

 

Name:

David J. Sambrooks

 

 

Title:

President & Chief Executive Officer

 

 

 

 

 

MIDSTATES PETROLEUM COMPANY, INC.,

 

a Delaware corporation, as Parent

 

 

 

 

 

 

By:

/s/ David J. Sambrooks

 

 

Name:

David J. Sambrooks

 

 

Title:

President & Chief Executive Officer

 

[Second Amendment Signature Page]

 

--------------------------------------------------------------------------------



 

 

SUNTRUST BANK, as Administrative Agent,

 

 

 

 

 

 

By:

/s/ Benjamin L. Brown

 

 

Name:

Benjamin L. Brown

 

 

Title:

Director

 

 

 

 

 

SUNTRUST BANK, as a Lender

 

 

 

 

 

 

By:

/s/ Benjamin L. Brown

 

 

Name:

Benjamin L. Brown

 

 

Title:

Director

 

[Second Amendment Signature Page]

 

--------------------------------------------------------------------------------



 

 

MORGAN STANLEY SENIOR FUNDING INC., as a Lender

 

 

 

 

 

 

By:

/s/ John Kuhns

 

 

Name:

John Kuhns

 

 

Title:

Vice President

 

 

 

 

 

BANK OF AMERICA, N.A., as a Lender

 

 

 

 

 

 

By:

/s/ Raza Jafferi

 

 

Name:

Raza Jafferi

 

 

Title:

Director

 

 

 

 

 

NATIXIS, NEW YORK BRANCH, as a Lender

 

 

 

 

 

 

By:

/s/ Nathaniel J. Raggette

 

 

Name:

Nathaniel J. Raggette

 

 

Title:

Managing Director

 

 

 

 

 

 

By:

/s/ Brian O’Keefe

 

 

Name:

Brian O’Keefe

 

 

Title:

Vice President

 

 

 

 

 

The Bank of Nova Scotia, Houston Branch, as a Lender

 

 

 

 

 

 

By:

/s/ Scott Nickel

 

 

Name:

Scott Nickel

 

 

Title:

Director

 

[Second Amendment Signature Page]

 

--------------------------------------------------------------------------------



 

 

SOCIETE GENERALE, as a Lender

 

 

 

 

 

 

By:

/s/ Max Sonnonstine

 

 

Name:

Max Sonnonstine

 

 

Title:

Director

 

 

 

 

 

ROYAL BANK OF CANADA, as a Lender

 

 

 

 

 

 

By:

/s/ Emilee Scott

 

 

Name:

Emilee Scott

 

 

Title:

Authorized Signatory

 

 

 

 

 

GOLDMAN SACHS LENDING PARTNERS LLC, as a Lender

 

 

 

 

 

 

By:

/s/ Jamie Minieri

 

 

Name:

Jamie Minieri

 

 

Title:

Authorized Signatory

 

[Second Amendment Signature Page]

 

--------------------------------------------------------------------------------